--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of August 24,
2009, between China Security & Surveillance Technology, Inc., a Delaware
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.
DEFINITIONS

1.1

Definitions.  In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms have the meanings set forth
in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or a national holiday in China or any
day on which banking institutions in the State of New York or in China, are
authorized or required by law or other governmental action to close.

“Citadel” shall have the meaning ascribed to such term in Section 4.5.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.

--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Counsel” means Pillsbury Winthrop Shaw Pittman LLP.

“Company Independent Auditor” means GHP Horwath, P.C.

“Disclosure Schedule” means the disclosure schedule of the Company delivered
concurrently herewith.

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Rate”  shall have the meaning ascribed to such term in Section 5.19.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or (c)
governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.

“Incorporated Documents” means the documents, if any, which may be incorporated
by reference in the Registration Statement, the Prospectus and any Prospectus
Supplement.

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(y).

“Indemnified Liabilities” shall have the meaning ascribed to such term in
Section 4.6.

“Insolvent” shall have the meaning ascribed to such term in Section 3.1(y).

 “Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

--------------------------------------------------------------------------------

“Judgment Conversion Date” shall have the meaning ascribed to such term in
Section 5.20(a)(ii).

“Judgment Currency”  shall have the meaning ascribed to such term in Section
5.20(a).

“Legal Requirement” shall mean any federal state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body (or under the authority of any
national securities exchange upon which the Common Stock is then listed or
traded).  Reference to any Legal Requirement  means such Legal Requirement as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

“PRC” means, for the purpose of this Agreement, the People’s Republic of China,
not including Taiwan, Hong Kong or Macao.

“Per Share Purchase Price” equals $6.25, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Prospectus” means the base prospectus contained in the Registration Statement.

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing.

--------------------------------------------------------------------------------

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.6.

“Registration Statement” means the effective registration statement with
Commission file No. 333-157292 which registers the sale of the Shares, the
Warrants and the Warrant Shares to the Purchasers.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Common Stock issuable to each Purchaser pursuant to
this Agreement.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-United States broker dealers or foreign
regulated brokers. 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

“Subsidiary” means any entity in which the Company directly or indirectly, owns
at least a majority of capital stock or holds at least a majority of equity or
similar interest and shall, where applicable, include any subsidiary of the
Company formed or acquired after the date hereof.

“Trading Day” means a day on which the principal Trading Market for the Common
Stock is open for trading.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market or the New York Stock Exchange.

--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means American Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue, New
York, NY, 11219 and a telephone number of (718) 921-8210, and any successor
transfer agent of the Company.

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable after the date hereof and have a term of 1 year,
in the form of Exhibit A attached hereto.  

“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.

ARTICLE II.
PURCHASE AND SALE

2.1

Closing.  On the Closing Date, upon the terms and subject to the conditions set
forth herein, the Company agrees to sell, and the Purchasers, severally and not
jointly, agree to purchase, up to an aggregate of $25,350,000.00 of Shares and
Warrants, provided, however, that, in no event, will the Company sell securities
in excess of 19.99% of the Company’s outstanding common stock.  Each Purchaser
shall deliver to the Company, via wire transfer or a certified check,
immediately available funds equal to its Subscription Amount and the Company
shall deliver to each Purchaser its respective Shares and Warrants as determined
pursuant to Section 2.2(a)(iv) and Section 2.2(a)(v), respectively, and the
Company and each Purchaser shall deliver the other items set forth in Section
2.2 deliverable at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of Kaye Scholer LLP (counsel to Brean Murray, Carret & Co., LLC ("BMC")
and Imperial Capital, LLC (“IC”)), with an office located at 425 Park Avenue,
New York, NY 10022, or such other location as the parties shall mutually agree.

2.2

Deliveries. (a) On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:

(i)

this Agreement duly executed by the Company;

(ii)

a legal opinion of Company Counsel in form and substance reasonably acceptable
to the Purchasers;  

(iii)

a letter or letters (which letters are frequently referred to as “comfort
letters”) from the Company Independent Auditor  dated as of the Closing Date in
form and substance reasonably satisfactory to the Purchasers;

(iv)

delivery via the Depository Trust Company Deposit Withdrawal Agent Commission
System (“DWAC”) of Shares equal to such Purchaser’s Subscription Amount divided
by the Per Share Purchase Price, registered in the name of such Purchaser;

--------------------------------------------------------------------------------

(v)

a Warrant registered in the name of such Purchaser to purchase up to a number of
shares of Common Stock equal to 25% of such Purchaser’s Subscription Amount
divided by the Per Share Purchase Price; and

(vi)

the Prospectus and Prospectus Supplement (which may be delivered in accordance
with Rule 172 under the Securities Act).

(b)

On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

(i)

this Agreement duly executed by such Purchaser;

(ii)

such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company; and

2.3

Closing Conditions.

(a)

The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i)

the delivery by each Purchaser of the items set forth in Section 2.2(b) of this
Agreement; and

(ii)

no stop order suspending the effectiveness of the Registration Statement or any
part thereof shall have been issued by the Commission; no order preventing or
suspending the use of the Prospectus Supplement shall have been issued by the
Commission; no order having the effect of ceasing or suspending the distribution
of the Securities or any other securities of the Company shall have been issued
by any securities commission, securities regulatory authority or stock exchange.

(b)

The respective obligations of the Purchasers hereunder in connection with the
Closing are subject to the following conditions being met:

(i)

the accuracy in all material respects on the Closing Date of the representations
and warranties of the Company contained herein (except for any representations
and warranties qualified with materiality, including those qualified by Material
Adverse Effect, which shall be accurate in all respects and except that the
representations and warranties contained in Sections 3.1(a), (b), (c), (f), (g),
(h), (q), (r), (t), (v), (w), (x), (bb), (cc), and (gg) shall be accurate in all
respects);

(ii)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

--------------------------------------------------------------------------------

(iii)

the delivery by the Company of the items set forth in Section 2.2(a) of this
Agreement;

(iv)

there shall have been no Material Adverse Effect with respect to the Company
since the date hereof;

(v)

no stop order suspending the effectiveness of the Registration Statement or any
part thereof shall have been issued and no proceeding for that purpose shall
have been initiated or threatened by the Commission; no order preventing or
suspending the use of any Prospectus Supplement shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order having the effect of ceasing or suspending the distribution
of the Securities or any other securities of the Company shall have been issued
by any securities commission, securities regulatory authority or stock exchange
and no proceedings for that purpose shall have been instituted or shall be
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange; all requests for
additional information on the part of the Commission shall have been complied
with;

(vi)

the Company shall have delivered a certificate of the Company, dated as of the
Closing Date and signed by the Chief Executive Officer and Chief Financial
Officer of the Company (which shall also be considered a representation and
warranty of the Company for purposes of this Agreement), to the effect that:  

(1)

the representations and warranties of the Company in this Agreement are true and
correct, as if made on and as of such Closing Date, and the Company has complied
with all the agreements and satisfied all the conditions on its part to be
performed or satisfied at or prior to such Closing Date;

(2)

no stop order suspending the effectiveness of the Registration Statement or the
use of the Prospectus or any Prospectus Supplement has been issued and no
proceedings for that purpose have been instituted or are pending or, to the
Company’s knowledge, threatened under the Securities Act; no order having the
effect of ceasing or suspending the distribution of the Securities or any other
securities of the Company has been issued by any securities commission,
securities regulatory authority or stock exchange in the United States and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange in the United States;

(3)

when the Registration Statement became effective, at the sale time, and at all
times subsequent thereto up to the delivery of such certificate, the
Registration Statement and the Incorporated Documents, if any, when such
documents became effective or were filed with the Commission, contained, as to
form, all information required to be included therein by the Securities Act and
the Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and in all material respects conformed to the
requirements of the Securities Act and the Exchange Act and the applicable rules
and regulations of the Commission thereunder, as the case may be, and the
Registration Statement and the Incorporated Documents did not and do not include
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading and,
since the effective date of the Registration Statement, there has occurred no
event required by the Securities Act and the rules and regulations of the
Commission thereunder to be set forth in the SEC Reports which has not been so
set forth;

--------------------------------------------------------------------------------

(vii)

the Shares shall have been listed for trading on the New York Stock Exchange,
Inc.;

(viii)

from the date hereof to the Closing Date, trading in the Common Stock shall not
have been suspended by the Commission or the Company’s principal Trading Market,
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing; and

(ix)

the delivery by the Company of a certificate of good standing for the Company
dated no earlier than three (3) Business Days prior to the Closing.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of the Company.  The Company hereby  represents
and warrants to each Purchaser as follows:

(a)

Subsidiaries.  All of the Subsidiaries of the Company are set forth in the SEC
Reports.  Except as disclosed in the SEC Reports, the Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully paid
except as permitted under PRC law, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.  The Company or one of
its Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.

--------------------------------------------------------------------------------

(b)

Organization and Qualification.  The Company and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and except as
set forth in Section 3.1(b) of the Disclosure Schedule, in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
 Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform on a timely basis its obligations
under any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

(c)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals.  Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by Legal Requirements.

(d)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any Legal Requirement or other restriction of any court or Governmental Body
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

--------------------------------------------------------------------------------

(e)

Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
Governmental Body or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than (i) filings
required pursuant to Section 4.2 of this Agreement, (ii) the filing with the
Commission of the Prospectus Supplement, (iii) such filings as are required to
be made under the rules and regulations of the applicable Trading Markets, and
(iv) such filings as are required to be made under applicable state securities
laws (collectively, the “Required Approvals”).

(f)

Issuance of the Securities; Registration.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens (other than Liens arising as the result of a pledge of
the Securities by the Purchaser).  The Warrant Shares, when issued in accordance
with the terms of the Warrants, will be validly issued, fully paid and
nonassessable, free and clear of all Liens other than restrictions on transfer
provided in the Transaction Documents (and other than Liens arising as the
result of a pledge of the Securities by the Purchaser).  The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable pursuant to this Agreement and the Warrants. The Company
has prepared and filed the Registration Statement in conformity with the
requirements of the Securities Act, which became effective on February 26, 2009
(the “Effective Date”), including the Prospectus, and such amendments and
supplements thereto as may have been required to the date of this Agreement.
 The Registration Statement is effective under the Securities Act and no stop
order preventing or suspending the effectiveness of the Registration Statement
or suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission.  The Company
proposes to file the Prospectus Supplement with the Commission pursuant to Rule
424(b).   

--------------------------------------------------------------------------------

(g)

Capitalization.  The authorized capital stock of the Company consists of
290,000,000 shares of Common Stock, $0.0001 par value per share and 10,000,000
shares of Preferred Stock, $0.0001 par value per share (“Preferred Stock”) of
which 51,543,823 shares of Common Stock and zero (0) shares of Preferred Stock
are issued and outstanding.  Except as set forth in the SEC Reports, the Company
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act, other than pursuant to the exercise of stock options
under the Company’s incentive plans, the issuance of shares of Common Stock
pursuant to the Company’s incentive plans and pursuant to the conversion or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act.  Except for rights that
have been duly waived, no Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents.  Except for the purchase
and sale of the Securities pursuant to this Agreement or except as disclosed in
the SEC Reports, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents.  The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No approval or authorization of any stockholder or
others, or further approval by the Board of Directors is required for the
issuance and sale of the Securities.  Except as disclosed in the SEC Reports,
there are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

(h)

SEC Reports; Financial Statements.  Except as disclosed in the Registration
Statement and any amendments or supplements thereto, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Registration
Statement, the Prospectus and the Prospectus Supplement, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The Incorporated Documents, if any, when they became
effective or were filed with the Commission, as the case may be, conformed, as
to form, in all material respects to the requirements of the Securities Act and
the Exchange Act, as applicable, and the applicable rules and regulations of the
Commission thereunder, and none of such documents nor the Registration Statement
contained or will contain any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein not misleading;
and any further documents so filed and incorporated by reference in the
Prospectus or any Prospectus Supplement, if any, when such documents become
effective or are filed with the Commission, at the date of this Agreement and at
the Closing Date, as the case may be, will conform, as to form, in all material
respects to the requirements of the Securities Act and the Exchange Act, as
applicable, and the applicable rules and regulations of the Commission
thereunder, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein not
misleading.  The financial statements of the Company included in the SEC Reports
complied in all material respects with applicable accounting requirements and
the rules and regulations of the Commission with respect thereto as in effect at
the time of filing.  Such financial statements have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal year-end audit adjustments.

--------------------------------------------------------------------------------

(i)

Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof or in the Prospectus Supplement, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) in excess of $1,000,000 other than (A)
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company incentive plans.  The
Company does not have pending before the Commission any request for confidential
treatment of information.  Except for the issuance of the Securities
contemplated by this Agreement or as disclosed in the SEC Reports, no event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one Trading Day prior to the date that this
representation is made.

--------------------------------------------------------------------------------

(j)

Litigation.  Except as disclosed in the SEC Reports, there is no action, suit,
inquiry, notice of violation, Proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Except as disclosed in the SEC Reports, neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.  There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or, to the knowledge
of the Company, any current or former director or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.  

(k)

Labor Relations.   No labor dispute exists or, to the knowledge of the Company,
is imminent with respect to any of the employees of the Company which could
reasonably be expected to result in a Material Adverse Effect.  Except as
disclosed in the SEC Reports, neither the Company nor any of its Subsidiaries is
a party to a collective bargaining agreement, and the Company and its
Subsidiaries believe that their relationships with their employees are good.  No
executive officer of the Company, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  The Company and its
Subsidiaries are in compliance with all applicable Legal Requirements relating
to employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(l)

Compliance.  Except as disclosed in the SEC Reports, neither the Company nor any
Subsidiary (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or Governmental Body,
or (iii) is or has been in violation of any statute, rule or regulation of any
Governmental Body, including without limitation, all Legal Requirements
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect.

--------------------------------------------------------------------------------

(m)

Regulatory Permits.  Except as disclosed in the SEC Reports, the Company and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports, except
where the failure to possess such permits could not reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.

(n)

Title to Assets.  Except as disclosed in the SEC Reports, the Company and the
Subsidiaries have valid land use rights for all real property owned by them and
good and marketable title in all personal property owned by them that is
material to the business of the Company and the Subsidiaries, in each case free
and clear of all Liens, except for Liens as do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Company and the Subsidiaries and Liens for
the payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties.  Except as disclosed in the SEC Reports,
any real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

(o)

Patents and Trademarks.  The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or material for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  Except as disclosed in the
SEC Reports, neither the Company nor any Subsidiary has received a written
notice that any of the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the intellectual property rights of any
Person.  Except as disclosed in the SEC Reports, to the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(p)

Insurance.  Except as disclosed in the SEC Reports, the Company and the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as the Company deems adequate
for the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance.  Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

--------------------------------------------------------------------------------

(q)

Transactions With Affiliates and Employees.  Except as disclosed in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction of a value of $120,000 or greater with the Company or any of its
Subsidiaries which would be required to be reported under Item 404 of Regulation
S-K with the Company or any Subsidiary (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner other than for (i)
payment of salary or consulting fees for services rendered, (ii) reimbursement
for expenses incurred on behalf of the Company and (iii) other employee
benefits, including stock option agreements under any stock option plan of the
Company.

(r)

Sarbanes-Oxley; Internal Accounting Controls.  The Company is in compliance with
all material provisions of the Sarbanes-Oxley Act of 2002 which are applicable
to it as of the Closing Date.  The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

--------------------------------------------------------------------------------

(s)

Certain Fees.  Except as set forth in the Prospectus Supplement, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.  The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section 3.1(s) that may be due in
connection with the transactions contemplated by the Transaction Documents.

(t)

Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

(u)

Registration Rights.  Except as disclosed in the SEC Reports, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company.

(v)

Listing and Maintenance Requirements.  The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration.  The Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements; provided,
the Company makes no warranty as to the future price of its Common Stock and its
impact on such listing or maintenance requirements.

(w)

Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s articles of incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

(x)

No Integrated Offering. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any sales of any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of any applicable shareholder approval provisions of any
Trading Market on which any of the securities of the Company are listed or
designated.

--------------------------------------------------------------------------------

(y)

Indebtedness.  The Company does not intend to incur debts beyond its ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).  Neither the Company nor any
of its Subsidiaries has taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
 The Company and its Subsidiaries, individually and on a consolidated basis, are
not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below).  For purposes of this Section 3.1(y), "Insolvent" means, with respect to
any Person (i) the present fair saleable value of such Person's assets is less
than the amount required to pay such Person's total Indebtedness (as defined in
this Section 3.1(y)), (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted. The SEC Reports set forth as of the respective
dates thereof all outstanding secured and unsecured Indebtedness of the Company
or any Subsidiary, or for which the Company or any Subsidiary has commitments.
For the purposes of this Agreement, “Indebtedness” means (a) any liabilities for
borrowed money or amounts owed in excess of $1,000,000 (other than trade
accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $1,000,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default in any material respect with respect to any material Indebtedness.

(z)

Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.  There
are no transfer taxes or other similar fees or charges under any Legal
Requirement in the United States or any state or any political subdivision
thereof, required to be paid by the Company in connection with the execution and
delivery of this Agreement or the sale by the Company of the Securities.  No
stamp or other issuance or transfer taxes or duties and no capital gains,
income, withholding or other taxes are payable by or on behalf of the Purchasers
to the United States or the PRC or any political subdivision or taxing authority
thereof or therein in connection with (A) the issuance of the Securities by the
Company, and (B) the consummation by the Company of any other transaction
contemplated in this Agreement or the performance by the Company of its
obligations under this Agreement.

--------------------------------------------------------------------------------

(aa)

Foreign Corrupt Practices.  Neither the Company, nor any agent or other person
acting on behalf of the Company, has violated in any material respect any
provision of (i) any company contribution or bribery laws, (ii) the Foreign
Corrupt Practices Act of 1977, as amended, or any similar domestic or foreign
laws applicable to the Company.

(bb)

Accountants.  The Company Independent Auditor, who expressed their opinion with
respect to the financial statements included in the Company’s Annual Report on
Form 10-K for the year ending December 31, 2008 is a registered public
accounting firm as required by the Securities Act.

(cc)

Regulation M Compliance.  The Company has not, and no one acting on its behalf
has, (i) taken, directly or indirectly, any action designed to cause or to
result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities, (ii) sold,
bid for, purchased, or, paid any compensation for soliciting purchases of, any
of the Securities, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company, other
than, in the case of clauses (ii) and (iii), compensation paid to the Company’s
placement agent in connection with the placement of the Securities.

(dd)

U.S. Real Property Holding Corporation.  The Company is not and has never been a
U.S. real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and the Company shall so certify upon
any Purchaser's request.

(ee)

No Additional Agreements.  The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

(ff)

Other Representations and Warranties Relating to the Company and Subsidiaries.

(i)

All consents, approvals, authorizations or licenses requisite under PRC Legal
Requirements for the due and proper establishment and operation of the Company
and Subsidiaries have been duly obtained from the relevant PRC Governmental
Bodies and are in full force and effect; except where the failure to obtain any
such consent, approval, authorization or license or maintain the same in full
force and effect would not have, or be reasonably likely to result in, a
Material Adverse Effect.  

(ii)

Except as disclosed in the SEC Reports, all filings and registrations with the
PRC Governmental Bodies required in respect of the Company and Subsidiaries and
their capital structure and operations including, without limitation, the
registration with the Ministry of Commerce, the China Securities Regulatory
Commission, the State Administration of Industry, or their respective local
divisions of Commerce, the State Administration of Foreign Exchange, tax bureau
and customs authorities have been duly completed in accordance with the relevant
PRC Legal Requirements, except where, the failure to complete such filings and
registrations does not, and would not, individually or in the aggregate, have a
Material Adverse Effect.  

--------------------------------------------------------------------------------

(iii)

The Company and Subsidiaries have complied in all material respects with all
relevant PRC Legal Requirements regarding the contribution and payment of its
registered share capital.  Except as disclosed in the SEC Reports, there are no
outstanding commitments made by the Company or any Subsidiary (or any of their
shareholders) to sell any equity interest in the Company or any Subsidiary.  

(iv)

Neither the Company nor any Subsidiary has received any letter or notice from
any relevant PRC Governmental Body notifying it of revocation of any licenses or
qualifications issued to it or any subsidy granted to it by any PRC Governmental
Body for non-compliance with the terms thereof or with applicable PRC Legal
Requirements, or the lack of compliance or remedial actions in respect of the
activities carried out by the Company or any Subsidiary, except such revocation
as does not, and would not, individually or in the aggregate, have a Material
Adverse Effect.

(v)

The Company and Subsidiaries have conducted their business activities within the
permitted scope of business or have otherwise operated their business in
compliance with all relevant Legal Requirements and with all requisite licenses
and approvals granted by competent PRC Governmental Bodies other than such
non-compliance that do not, and would not, individually or in the aggregate,
have a Material Adverse Effect.  As to licenses, approvals and government grants
and concessions requisite or material for the conduct of any material part of
the Company or Subsidiaries’ business which is subject to periodic renewal, the
Company has no knowledge of any reasons for which such requisite renewals will
not be granted by the relevant PRC Governmental Bodies.

(vi)

With regard to employment and staff or labor, the Company and Subsidiaries have
complied with all applicable PRC Legal Requirements in all material respects,
including, without limitation, those pertaining to welfare funds, social
benefits, medical benefits, insurance, retirement benefits, pensions or the
like, other than such non-compliance that do not, and would not, individually or
in the aggregate, have a Material Adverse Effect.

(gg)

Disclosure.  Neither the Company nor any Person acting on its behalf has
provided any Purchaser or its respective agents or counsel with any information
that constitutes material, non-public information concerning the Company, the
Subsidiaries or their respective businesses, except insofar as the existence and
terms of the proposed transactions contemplated hereunder may constitute such
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representations and covenants in effecting transactions in
securities of the Company.  All of the representations and warranties made by
the Company in this Agreement are true and correct in all material respects
(except for any representations and warranties qualified with materiality,
including qualified by Material Adverse Effect, which are true and correct in
all respects and except that the representations and warranties contained in
Sections 3.1(a), (c), (f), (g), (h), (q), (r), (t), (v), (w), (x), (bb), (cc),
and (gg) are true and correct in all respects), and none of the representations
and warranties contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

--------------------------------------------------------------------------------

(hh)

Acknowledgment Regarding Each Purchaser’s Purchase of the Securities.  The
Company acknowledges and agrees that each Purchaser is acting solely in the
capacity of arm’s length purchaser with respect to this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby, and
that no Purchaser is (i) an officer or director of the Company, (ii) an
“affiliate” of the Company (as defined in Rule 144 under the Securities Act
(including any successor rule, “Rule 144”)) or (iii) to the Company’s knowledge
a “beneficial owner” of more than 10% of the Common Stock (as defined for
purposes of Rule 13d-3 of the Exchange Act).  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement or the other
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by a Purchaser or any of its representatives or agents in
connection with this Agreement or the other Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Purchaser’s purchase of the Securities.  The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

3.2

Representations and Warranties of the Purchasers.  Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

(a)

Organization; Authority.  Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and performance by such Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate or similar action on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by Legal Requirements.

--------------------------------------------------------------------------------

(b)

Ordinary Course; Regulation M.  Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business.  Such Purchaser has complied
with the provisions of Rule 105 of Regulation M in connection with the purchase
of the Securities.

(c)

Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.  

(d)

Experience of Such Purchaser.  Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment.  Such Purchaser is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(e)

Information.  Such Purchaser and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Purchaser.  Such Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Purchaser
or its advisors, if any, or its representatives shall modify, amend or affect
such Purchaser's right to rely on the Company's representations and warranties
contained herein.  

(f)

Certain Trading Activities. Such Purchaser has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Purchaser, engaged in any purchase or sale in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the time that such Purchaser was first contacted by the
Company, BMC or IC regarding this investment in the Company.  Such Purchaser
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any purchase or sale in the securities of
the Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed pursuant to the Press
Release (as defined below).

(g)

No Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

--------------------------------------------------------------------------------

(h)

Independent Investment Decision.  Such Purchaser has independently evaluated the
merits of its decision to purchase the Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
 Such Purchaser has not relied on the business or legal advice of BMC, IC or any
of their respective agents, counsel or Affiliates in making its investment
decision hereunder, and confirms that none of such Persons has made any
representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

(i)

Limited Ownership. The purchase by such Purchaser of the Securities issuable to
it at the Closing will not result in such Purchaser (individually or together
with any other Person with whom such Purchaser has identified, or will have
identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, in excess of 19.999% of the outstanding shares of Common Stock or
the voting power of the Company on a post transaction basis that assumes that
the Closing shall have occurred.  Such Purchaser does not presently intend to,
alone or together with others, make a public filing with the Commission to
disclose that it has (or that it together with such other Persons have)
acquired, or obtained the right to acquire, as a result of the Closing (when
added to any other securities of the Company that it or they then own or have
the right to acquire), in excess of 19.999% of the outstanding shares of Common
Stock or the voting power of the Company on a post transaction basis that
assumes that the Closing shall have occurred.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1

Integration.  The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

4.2

Securities Laws Disclosure; Publicity.  The Company shall, by 9:30 a.m. (New
York City time) on the Trading Day immediately following the date hereof, issue
a press release (the “Press Release”) disclosing the material terms of the
transactions contemplated hereby, and within four (4) Trading Days file a
Current Report on Form 8-K, and shall attach this Agreement and the form of
Warrant thereto.  The Company and each Purchaser shall consult with each other
in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Purchaser, or
without the prior consent of each Purchaser, with respect to any press release
of the Company, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication.  Notwithstanding the foregoing, the Company shall
not publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with the filing of final
Transaction Documents (including signature pages thereto) with the Commission
and (ii) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (ii).

--------------------------------------------------------------------------------

4.3

Shareholder Rights Plan.  No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers,
provided that no Purchaser, together with its Affiliates, will beneficially hold
more than 15% of the Common Stock outstanding as of the Closing Date.

4.4

Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information.  From and after the filing of
the Press Release, no Purchaser shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees or agents, that is not
disclosed in the Press Release.  The Company shall not disclose the identity of
any Purchaser in any filing with the Commission except as required by the rules
and regulations of the Commission thereunder.  The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide any Purchaser with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the Press Release without the express written
consent of such Purchaser.  In the event of a breach of the foregoing covenant
by the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees and agents, in addition to any other remedy
provided herein or in the Transaction Documents, a Purchaser may notify the
Company, and the Company shall make public disclosure of such material nonpublic
information within two (2) Trading Days of such notification.  The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

4.5

Use of Proceeds.  The Company shall use the net proceeds from the sale of the
Securities hereunder as set forth in the Prospectus Supplement and that certain
waiver letter by and between the Company and Citadel Equity Fund Ltd.
(“Citadel”) dated December 9, 2008.

--------------------------------------------------------------------------------

4.6

Indemnification of Purchasers.  Subject to the provisions of this Section 4.6,
the Company will indemnify and hold each Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and out-of pocket expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation (the “Indemnified Liabilities”) that any such
Purchaser Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by the
Company in this Agreement or in the other Transaction Documents, (b) any action
instituted against a Purchaser Party, or any of them or their respective
Affiliates, by any third party, with respect to any of the transactions
contemplated by the Transaction Documents (except to the extent such action is
based upon conduct by such Purchaser which constitutes fraud, gross negligence
or willful misconduct), (c) any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement, or any amendment
thereto, including any information deemed to be a part thereof pursuant to Rule
430A, Rule 430B and Rule 430C under the Securities Act, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (d) upon any untrue
statement or alleged untrue statement of a material fact contained in the
Prospectus, any Prospectus Supplement or any Incorporated Document (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party.  To the extent that a Purchaser Party fails
to provide timely notice of a claim for indemnity under this Section 4.6, and
such failure materially prejudices the Company’s ability to defend against such
claim, then the Company shall have no obligation under this Section 4.6 to
indemnify the Purchaser Party for the claim (or portion thereof) that was so
affected.  Any Purchaser Party shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of such separate counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel
for such Purchaser Party.  The Company will not be liable to any Purchaser Party
under this Agreement (i) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent, that a loss,
claim, damage or liability is attributable to any conduct by such Purchaser
which constitutes fraud, gross negligence, or willful misconduct.  The Company
shall not, without the prior written consent of the Purchaser Party, which
consent shall not be unreasonably withheld, conditioned or delayed, consent to
entry of any judgment or enter into any settlement or other compromise which (i)
does not include as an unconditional term thereof giving by the claimant or
plaintiff to such Purchaser Party of a release from all liability in respect to
such Indemnified Liabilities or litigation, (ii) requires any admission of
wrongdoing by such Purchaser Party, or (iii) obligates or requires a Purchaser
Party to take, or refrain from taking, any action.  Following indemnification as
provided for hereunder, the indemnifying party shall be subrogated to all rights
of the Purchaser Party with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  To the extent
 that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.  The indemnification required by this Section 4.6 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.  The indemnity agreements contained herein shall be in
addition to (x) any cause of action or similar right of the Purchaser Party
against the indemnifying party or others, and (y) any liabilities the
indemnifying party may be subject to pursuant to the law.  The maximum liability
of the Company to any Purchaser under this Section 4.6 shall be limited to such
Purchaser’s Subscription Amount.

--------------------------------------------------------------------------------

4.7

Reservation of Common Stock.  As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times
through the Closing, free of preemptive rights, a sufficient number of shares of
Common Stock for the purpose of enabling the Company to issue Shares pursuant to
this Agreement and Warrant Shares pursuant to any exercise of the Warrants.   

4.8

Listing of Common Stock.  The Company hereby agrees to maintain the listing of
the Common Stock on a Trading Market.  The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will include in such application all of the Shares and the Warrant Shares upon
issuance, and will take such other action as is reasonably necessary to cause
all of the Shares and the Warrant Shares upon issuance to be listed on such
other Trading Market as promptly as possible.  The Company shall continue the
listing and trading of its Common Stock on a Trading Market and will comply in
all material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of the Trading Market.

4.9

Equal Treatment of Purchasers.  No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offered to
all of the parties to the Transaction Documents.  For clarification purposes,
this provision constitutes a separate right granted to each Purchaser by the
Company and negotiated separately by each Purchaser, and is intended for the
Company to treat the Purchasers as a class and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

4.10

Confidentiality After The Date Hereof.  Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until the time the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the Press Release as described in Section 4.2, such
Purchaser will maintain the confidentiality of the existence and terms of this
transaction. 

--------------------------------------------------------------------------------

4.11

No Manipulation of Price.  The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any securities of the Company.

4.12

Variable Securities.  Except for the notes issuable to Citadel pursuant to the
Notes Purchase Agreement dated August 18, 2009 among the Company, certain of its
Subsidiaries, and Citadel, for so long as any Warrants remain outstanding, the
Company shall not, in any manner, issue or sell any rights, warrants or options
to subscribe for or purchase Common Stock or directly or indirectly convertible
into or exchangeable or exercisable for Common Stock at a price which varies or
may vary with the market price of the Common Stock, including by way of one or
more reset(s) to any fixed price unless the conversion, exchange or exercise
price of any such security cannot be less than the then applicable Exercise
Price (as defined in the Warrants) with respect to the Common Stock into which
any Warrant is exercisable. This provision shall not prohibit the Company from
issuing or selling any securities that contain customary anti-dilution
provisions.

4.13

Warrant Shares.  If all or any portion of a Warrant is exercised at a time when
there is an effective registration statement to cover the issuance or resale of
the Warrant Shares or if the Warrant is exercised via cashless exercise, the
Warrant Shares issued pursuant to any such exercise shall be issued free of all
legends.  If at any time following the date hereof the Registration Statement
(or any subsequent registration statement registering the Warrant Shares) is not
effective or is not otherwise available for the sale or resale of the Warrant
Shares, the Company shall immediately notify the holders of the Warrants in
writing that such registration statement is not then effective and thereafter
shall promptly notify such holders when the registration statement is effective
again and available for the sale or resale of the Warrant Shares.  The Company
shall use its best efforts to keep a registration statement (including the
Registration Statement) registering the issuance or resale of the Warrant Shares
effective during the term of the Warrants; provided, such obligation will
terminate when all Warrant Shares may be sold pursuant to Rule 144 or any
successor.

4.14

Post-Closing Transactions.  For a period of 30 days after the Closing, the
Company shall not issue or sell any Common Stock or Common Stock Equivalents.
Notwithstanding the foregoing, the prohibitions in the immediately preceding
sentence shall not apply to (i) issuance pursuant to the Company’s 2007 Equity
Incentive Plan; (ii) issuance pursuant to any instruments or agreements to which
the Company is a party existing on the Closing Date (including, without
limitation, that certain notes purchase agreement dated August 18, 2009 by and
between the Company, Citadel Equity Fund Ltd. and other parties thereto); (iii)
issuance of Common Stock pursuant to exercise or conversion of any Common Stock
Equivalent existing on the Closing Date; and (iv) Common Stock or Common Stock
Equivalents exchanged as part of an acquisition or other business combination.

ARTICLE V.
MISCELLANEOUS

5.1

Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before the
tenth day following the date of this Agreement; provided, however, that no such
termination will affect the right of any party to sue for any breach by the
other party (or parties).

--------------------------------------------------------------------------------

5.2

Fees and Expenses.  The Company shall be responsible for the payment of any
placement agent's fees, financial advisory fees, or broker's commissions (other
than for Persons engaged by any Purchaser) relating to or arising out of the
transactions contemplated hereby, including, without limitation, any fees or
commissions payable to BMC or IC.  The Company shall pay, and hold each
Purchaser harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney's fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment.  Except as expressly set
forth in the this Agreement to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.

5.3

Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, the Prospectus and the Prospectus Supplement, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

5.4

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the 2nd
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given.  The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

5.5

Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchasers of at least a majority of the Securities still held
by the Purchasers or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

--------------------------------------------------------------------------------

5.6

Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of each Purchaser (other than by merger).  Any Purchaser
may assign any or all of its rights under this Agreement to any Person to whom
such Purchaser assigns or transfers any Securities, provided such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of the Transaction Documents that apply to the “Purchasers.”

5.8

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.6, except that BMC and IC are
third party beneficiaries of the representations and warranties of the Company
contained in this Agreement as if each was a party hereto.  Accordingly, all
representations and warranties of the Company made to the Purchasers shall have
also been deemed to be made directly to each of BMC and IC.  Further, BMC and IC
are each hereby accorded all of the benefits of Section 4.6 as if each was a
Purchaser Party, and all references to Purchaser Parties shall be deemed to
include BMC, IC and their respective directors, officers, shareholders, agents,
members, partners or employees (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling persons.

5.9

Arbitration.  Any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity thereof, shall be
settled definitively and exclusively by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association by a single
arbitrator appointed in accordance with said Rules.  The arbitration shall take
place in New York, New York, United States of America.  The language to be used
in the arbitral proceedings shall be English.  The arbitrator shall apply the
law of the State of New York, United States of America, without regard for its
principles of conflict of laws.  Judgment upon the award may be entered in any
court having jurisdiction thereof.  If either party shall commence a Proceeding
to enforce any provisions of a Transaction Document, then the prevailing party
in such Proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.  The
Company hereby appoints Pillsbury Winthrop Shaw Pittman LLP, with offices at
2300 N Street, N.W., Washington, D.C. 20037, as its agent for service of process
in New York.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.

5.10

Survival.  The representations and warranties contained herein shall survive the
Closing and the delivery of the Securities for a period of twelve months.

--------------------------------------------------------------------------------

5.11

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13

Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of an affidavit of loss or
presentation of other evidence reasonably satisfactory to the Company of such
loss, theft or destruction.  The applicant for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
(including customary indemnity) associated with the issuance of such replacement
Securities.

5.14

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.15

Payment Set Aside.  To the extent that the Company makes a payment or payments
to any Purchaser pursuant to any Transaction Document or a Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

--------------------------------------------------------------------------------

5.16

Independent Nature of Purchasers’ Obligations and Rights.  The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in their review and negotiation of the
Transaction Documents.  Kaye Scholer LLP does not represent any of the
Purchasers, only Brean Murray, Carret & Co., LLC.  The Company has elected to
provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers.

5.17

Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.18

Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

5.19

Currency.  Unless otherwise indicated, all dollar amounts referred to in this
Agreement are in United States Dollars.  All amounts owing under this Agreement
or any Transaction Document shall be paid in United States dollars.  All amounts
denominated in other currencies shall be converted in the United States dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation.  "Exchange Rate" means, in relation to any amount of currency to be
converted into United States dollars pursuant to this Agreement, the United
States dollar exchange rate as published in The Wall Street Journal on the
relevant date of calculation.

5.20

Judgment Currency.  

(a)

If for the purpose of obtaining or enforcing judgment against the Company in any
court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 5.20 referred to
as the "Judgment Currency") an amount due in United States Dollars under this
Agreement, the conversion shall be made at the Exchange Rate prevailing on the
Business Day immediately preceding:

--------------------------------------------------------------------------------

(i)

the date of actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

(ii)

the date on which the foreign court determines, in the case of any proceeding in
the courts of any other jurisdiction (the date as of which such conversion is
made pursuant to this Section being hereinafter referred to as the "Judgment
Conversion Date").

(b)

If in the case of any proceeding, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of United States Dollars which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
Exchange Rate prevailing on the Judgment Conversion Date.

(c)

Any amount due from the Company under this provision shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Agreement.

(Signature Pages Follow)



 

 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.

Address for Notice:

13/F, Shenzhen Special Zone Press
Tower, Shennan Road, Futian,
Shenzhen, 518034, People’s
Republic of China
Attn: CEO

By:__________________________________________
     Name:
     Title:

Fax:  86-755-83515344

   

With a copy to (which shall not constitute notice):
Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, D.C. 20037

Attn.:  Louis A. Bevilacqua, Esq.

 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: ________________________________________________________

Signature of Authorized Signatory of Purchaser:
__________________________________

Name of Authorized Signatory:
____________________________________________________

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser:________________________________________________

Fax Number of Purchaser: ________________________________________________

Address for Notice of Purchaser:




Address for Delivery of Securities for Purchaser (if not same as address for
notice):





Subscription Amount: $_________________

Shares: _________________

Warrants: _________________

EIN Number:




[PURCHASER SIGNATURE PAGES TO CHINA SECURITY & SURVEILLANCE
TECHNOLOGY, INC. SECURITIES PURCHASE AGREEMENT]

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

(see attached)




 






--------------------------------------------------------------------------------